     Case 2:17-cv-00903-WBS-KJN Document 113 Filed 08/28/20 Page 1 of 2

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   WILLIAM WIESE, an individual;            No.   2:17-cv-903 WBS KJN
     JEERMIAH MORRIS, an individual;
13   LANCE COWLEY, an individual;
     SHERMAN MACASTON, an individual;
14   CLIFFORD FLORES, individually            ORDER
     and as trustee of the Flores
15   Family Trust; L.Q. DANG, an
     individual; FRANK FEDEREAU, an
16   individual; ALAN NORMANDY, an
     individual; TODD NIELSEN, an
17   individual; THE CALGUNS
     FOUNDATION; FIREARMS POLICY
18   COALITION; FIREARMS POLICY
     FOUNDATION; and SECOND AMENDMENT
19   FOUNDATION,

20                  Plaintiffs,

21         v.

22   XAVIER BECERRA, in his official
     capacity as Attorney General of
23   California; and MARTHA SUPERNOR,
     in her official capacity as
24   Acting Chief of the Department
     of Justice Bureau of Firearms,
25
                    Defendants.
26
27
                                   ----oo0oo----
28
                                          1
     Case 2:17-cv-00903-WBS-KJN Document 113 Filed 08/28/20 Page 2 of 2

1                The court previously stayed this case pending

2    defendants’ appeal in Duncan v. Becerra, No. 19-55376 (9th Cir.).

3    The parties have filed a joint status report informing the court

4    of the Ninth Circuit’s decision, No. 19-55376, 2020 WL 4730668

5    (9th Cir. Aug. 14, 2020), though the mandate has not yet issued.

6    In the joint status report, plaintiffs request that the court

7    lift the stay and issue a briefing and hearing schedule for

8    plaintiffs’ anticipated motion for summary judgment.           Defendants

9    oppose this request.

10               Given that the mandate has not yet issued in Duncan v.

11   Becerra, and the possibility of en banc review, the court

12   declines to lift the stay in this case at this time.           The parties

13   shall file a joint status report within fourteen (14) days of the

14   issuance of the mandate in Duncan v. Becerra.

15               IT IS SO ORDERED.

16    Dated:   August 28, 2020

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
